Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “in the first input mode, the input is a statistical metric relating to the sequence of encoded voice packets, wherein, in the second input mode, the input is a pre-processed version of the statistical metric relating to the sequence of encoded voice packets, wherein a prediction error of the voice quality estimate based on the pre-processed version of the statistical metric is reduced compared with the prediction error of the voice quality estimate based on the statistical metric, wherein the received data is transmitted from one or more end-points in the voice communication system, wherein encoded voice packets transmitted from the one or more end- points comprises the received sequence of encoded voice packets and one or more lost voice packets, and wherein the pre-processed version is generated based at least in part on weighting the lost voice packets according to their perceptual importance.”
 	Independent claim 12 requires “in the first input mode, the input is a statistical metric relating to the sequence of encoded voice packets, wherein in the second input mode, the input is a pre-processed version of the statistical metric relating to the sequence of encoded voice packets, wherein a prediction error of the voice quality estimate based on the pre-processed version of the statistical metric is reduced compared with the prediction error of the voice quality estimate based on the statistical metric, wherein the received data is transmitted from one or 
 	The prior art of records (in particular, Jagadeesan et al (US 2005/0243811) (hereinafter Jagadeesan).  Jagadeesan discloses methods for measuring a burstiness of packet loss episodes, in determining a quality of a voice transmission through a network (see Jagadeesan, p. [0022]).  Moreover, Jagadeesan discloses a burstiness statistic is computed (see Jagadeesan, p. [0057-0062], and p. [0070], e.g., count lost packet).  Aoki et al (US 2008/0215791)(hereinafter Aoki) discloses the above recited limitations (see Aoki, Fig. 7, p. [0019], e.g., the patch switching device includes a device that reversely converts the input port information in the input patch data to be reflected in the audio signal processing from the post-conversion information to the pre-conversion information according to currently used conversion data, and further converts the pre-conversion information to another post-conversion information according to the newly selected conversion data, if the input patch is in the switched mode when the selector selects new conversion data). The combined teachings of Jagadeesan and Aoki do not disclose, with respect to claim 1, “in the first input mode, the input is a statistical metric relating to the sequence of encoded voice packets, wherein in the second input mode, the input is a pre-processed version of the statistical metric relating to the sequence of encoded voice packets, wherein a prediction error of the voice quality estimate based on the pre-processed version of the statistical metric is reduced compared with the prediction error of the voice quality estimate based on the statistical metric, wherein the received data is transmitted from one or more end-points in the voice communication system, wherein encoded voice packets transmitted from the 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477